Citation Nr: 0921545	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-34 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for postoperative 
resection of the right lung, status post lung cancer, claimed 
as secondary to asbestos exposure. 

2.  Evaluation of right hip bursitis, currently evaluated as 
10 percent disabling. 

3.  Evaluation of degenerative disc disease, L1-L5, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for residuals of 
femur fracture, left hip bursitis, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to January 
1962.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which granted service connection for degenerative disc 
disease, L1-L5, evaluated as 10 percent disabling; the RO 
also granted service connection for right hip bursitis, 
evaluated as 10 percent disabling, and the rating for 
residuals of femur fracture, left hip bursitis, was increased 
from 10 percent to 20 percent, effective March 18, 2005.  The 
October 2005 rating decision denied service connection for 
post operative resection of the right lung, status post lung 
cancer, claimed as secondary to asbestos exposure.  The 
Veteran perfected a timely appeal to the above decision.  

The issues of entitlement to service connection for 
postoperative resection of the right lung, status post lung 
cancer, and evaluation of degenerative disc disease L1-L5 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  Residuals of femur fracture, left hip bursitis, are 
manifested by femur impairment with moderate disability of 
the left hip.  

2.  Right hip bursitis is manifested by complaints of pain 
without limitation of motion, including as a result of pain 
and dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of femur fracture, left hip bursitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the right hip have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5019-5252 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2005 from the RO to the Veteran which 
was issued prior to the RO decision in October 2005.  
Additional letters were issued in November 2007 and May 2008.  
Those letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
Veteran was afforded VA compensation examinations in July 
2005 and February 2008.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in November 2007.  

In the November 2007 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
November 2007 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Therefore, the Veteran has been provided with 
all necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the service-connected issues decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran was afforded examinations in July 2005 and February 
2008.  Both examinations were conducted by a medical doctor.  
The reports reflect that the examiners solicited symptoms 
from the Veteran, examined the Veteran, and provided a 
diagnosis consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish evaluation of right hip bursitis, and 
entitlement to an increased rating for increased evaluation 
for residuals of femur fracture, left hip bursitis, given 
that he has been provided all the criteria necessary for 
establishing higher ratings, and considering that the Veteran 
is represented by a highly qualified Veterans service 
organization, we find that there has been essential fairness.  


II.  Factual background.

A rating action in June 1964 granted service connection for 
residuals, fracture, left femur, evaluated as 0 percent 
disabling.  Subsequently, in May 1992, the RO increased the 
evaluation for fracture of the left femur from 0 percent to 
10 percent, effective June 20, 1991.  

In a statement in support of claim (VA Form 21-4138), 
received in March 2005, the Veteran requested an increased 
rating for his left femur; he also indicated that he was 
seeking service connection for a right hip disorder and a low 
back disorder, both claimed as secondary to the left hip 
disorder.  Submitted in support of his claim were VA progress 
notes, which show that the Veteran was seen at a clinic in 
March 2005, with complaints of left leg pain.  The assessment 
was left leg/hip pain, left femur pin dislocation status post 
fracture, more than 30 years ago.  

The Veteran was afforded a VA examination in July 2005.  At 
that time, it was noted that he sustained a fracture of the 
left femur in a motorcycle accident in 1961; the fracture was 
pinned and he apparently remained asymptomatic until 1981, 
when he developed pain in the lower back and left lower 
extremity.  The symptoms were constant.  Treatment has 
consisted of surgery, physical therapy and Motrin.  The 
Veteran reported pain on sitting, standing and walking; he 
also reported losing 8 to 10 hours per week from work.  It 
was also noted that the Veteran had an above the knee 
amputation with an artificial limb on the right lower 
extremity.  It was further noted that the Veteran has had 
pain in the hips for 20 years; the pain radiates from the low 
back to the hips and the left lower extremity.  Bed rest has 
not been recommended.  Treatment has consisted of Ibuprofen 
and physical therapy; there have been no prosthetic implants.  
The functional impairment is that he has pain on standing, 
sitting and driving, and he has lost time from work.  

On examination, there was a pale depressed scar over the left 
lateral thigh; it measured 23.5 cm x 0.3 cm, but was 
otherwise not significant.  The Veteran's gait was somewhat 
hesitant as he walked with an artificial limb on the right 
lower extremity; he required an elastic brace on the left 
knee occasionally and an artificial right lower extremity.  
The hips were without redness, heat, effusion, drainage, 
instability, weakness or tenderness.  There was no ankylosis 
of the hip joints.  Flexion of the right hip was 90 degrees 
with pain at 90 degrees.  Extension was 30 degrees with pain 
at 30 degrees.  Adduction, abduction, external rotation and 
internal rotation of the right hip were all hampered by the 
artificial right lower extremity, but no pain was produced.  
Flexion of the left hip was 90 degrees with pain at 90 
degrees.  Extension was 30 degrees with pain at 30 degrees.  
Adduction was 25 degrees with pain at 25 degrees.  Abduction 
of the left hip was 45 degrees with pain at 45 degrees.  
External and internal rotations of the left hip were normal.  
The Deluca factor involving the left hip was predominantly 
pain, but also fatigue and lack of endurance were Deluca 
issues involving the left hip.  Weakness and incoordination 
were not Deluca issues involving the left hip.  There were no 
Deluca issues involving the right hip.  Additional 
limitations in degrees could not be determined without 
resorting to mere speculation.  X-ray study of the left hip 
revealed evidence of an intramedullar rod in the femur with 
hypertrophic changes in the trochanter; otherwise, no 
definite abnormality in the hip joint or pelvis was seen.  X-
ray study of the right hip revealed osteopenia, with no other 
significant findings.  The impression was bursitis of both 
hips, with pain in the hips and limited motion.  

In a lay statement, dated in April 2007, the Veteran's wife 
indicated that he falls easily when he walks over an uneven 
surface or if someone bumps into him.  She noted that he also 
suffers severe pain in his left hip if he sits or drives for 
an extended period of time; she stated that this is due to 
the steel rod pressing on the nerves in his thigh.  

On the occasion of another VA examination in February 2008, 
the Veteran reported problems with weakness in the left hip 
resulting in falls, giving away of the left leg and lack of 
endurance resulting in inability to walk long distances.  He 
denied any stiffness, swelling, heat, redness, locking, 
fatigability or dislocation.  The Veteran indicated that he 
has had pain in the left hip for 50 years; he stated that the 
pain was constant and travels to the back and toes.  The 
Veteran described the pain as crushing, squeezing, burning, 
oppressing and sharp; he described the severity of the pain 
as a 9 on a scale from 1 to 10, with 10 being the worst pain.  
He noted that the pain can be elicited by physical activity; 
it is relieved by rest and medication.  At the time of pain, 
he requires bed rest.  It was noted that he had not had any 
prosthetic implant of the joint, and he was not receiving any 
treatment for his condition.  

On examination, there was a level scar at the back of the 
left thigh measuring about 21.5 cm x 0.5 cm; the scar had 
hypopigmentation of less than six square inches and abnormal 
texture of less than six square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation or hyperpigmentation.  The Veteran's posture was 
normal; his gait was described as antalgic.  Examination of 
the right femur was within normal limits.  Examination of the 
left femur was within normal limits.  Flexion of the right 
hip was 125 degrees.  Extension was 30 degrees.  Adduction 
was 25 degrees.  Abduction was 45 degrees.  External rotation 
was 60 degrees, and internal rotation was 40 degrees.  On the 
right, the joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Flexion of the left hip was 50 
degrees.  Extension was 20 degrees.  Adduction was 20 
degrees.  Abduction of the left hip was 30 degrees.  External 
rotation was 40 degrees, but internal rotation was normal at 
40 degrees.  The examiner noted that the joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  X-ray 
study of the left femur showed old, healed fracture; x-ray 
study of the left hip was normal.  The diagnoses were left 
femur fracture, status post surgery with residual scar, and 
left hip bursitis.  The examiner noted that the effect of the 
condition of the Veteran's usual occupation was limitation to 
prolonged standing, walking or lifting.  

Received in February 2009 were VA progress notes dated from 
August 2005 to January 2009.  These records show that the 
veteran received ongoing clinical attention for hip pain.  
During a clinical visit in April 2008, it was noted that he 
had no hip flexion contracture bilaterally.  Negative hip 
grind, and no pain with internal or external rotation of the 
hip.  It was noted that range of motion was limited due to 
body habitus.  


III.  Legal analysis-Evaluations.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance 
with changes in a Veteran's condition. It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  In cases where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is generally of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings may be assigned where the symptomatology warrants 
different ratings for distinct time periods.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  After careful review of 
the evidentiary record, the Board concludes that the 
Veteran's left and right hip conditions have not 
significantly changed and uniform evaluations are warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (Board has duty to assess the credibility and 
weight of the evidence).  The Board may not base a decision 
on its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

A.  Evaluation-Right hip bursitis.

The Veteran's service-connected right hip bursitis is rated 
10 percent disabling pursuant to Diagnostic Code 5019-5252.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2008).  Diagnostic Code 5019 is for bursitis 
generally.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2008).  
Diagnostic Code 5019 specifies that bursitis is to be rated 
on limitation of motion of the affected part.  Id.  
Diagnostic Code 5252 provides ratings criteria for limitation 
of flexion of the thigh.  Under that code, a 20 percent 
rating is assigned when flexion is limited to no more than 30 
degrees.  A 30 percent rating requires that flexion be 
limited to 20 degrees.  A 40 percent rating requires that 
flexion be limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2008).  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

Other potentially applicable diagnostic codes that provide 
for ratings in excess of 10 percent for limitation of hip 
motion include Diagnostic Codes 5253 and 5250.  Diagnostic 
Code 5253 provides that a 20 percent rating is assigned for 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2008).  
Diagnostic Code 5250 provides for a 60 percent rating for 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction.  
38 C.F.R. § 4.71a, Diagnostic Code 5250 (2008).  Diagnostic 
Code 5255 provides for a 20 percent rating for malunion of 
the femur with moderate knee or hip disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2008).  

The 10 percent evaluation contemplates pathology productive 
of limitation of flexion of the thigh to 45 degrees.  It is 
also consistent with limitation of rotation of the thigh, or 
limitation of adduction of the thigh.  In order to warrant a 
higher evaluation, the disability must approximate the 
functional equivalent of limitation of flexion of the thigh 
at the hip to 30 degrees, or limitation of abduction of the 
thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
DCs 5252, 5253.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent for the Veteran's service-
connected right hip bursitis are not met.  In this regard, 
there is no evidence of flexion limited to 30 degrees, or 
motion lost beyond 10 degrees of abduction.  Rather, on VA 
examination in July 2005, flexion was to 90 degrees, and 
abduction was to 30 degrees.  Subsequently, in February 2008, 
flexion was full at 125 degrees and extension was 30 degrees.  
As such, the criteria for a higher rating based on DCs 5252 
or 5253 are not met.  

It is noteworthy that, during the July 2005 VA examination, 
the examiner noted that adduction, abduction, external 
rotation and internal rotation of the right hip were all 
hampered by the artificial right lower extremity, but no pain 
was produced.  Moreover, during the February 2008 VA 
examination, the examiner specifically noted that the 
function of the right hip was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Therefore, even considering pain, 
these findings also do not warrant assignment of a rating in 
excess of 10 percent under DCs 5252 or 5253.  Thus, 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca provide no basis for assignment 
of any rating greater than 10 percent for the  Veteran's 
service-connected right hip bursitis.  The Board accepts that 
there is pathology and pain.  However, his functional range 
of motion remains greater than flexion of the thigh at the 
hip to 30 degrees, or limitation of abduction of the thigh 
with motion lost beyond 10 degrees.  

B.  I/R for residuals, left hip bursitis.

The Veteran is service-connected for residuals of a fractured 
left femur, left hip bursitis, with a 20 percent evaluation 
assigned under Diagnostic Code 5255.  

Under Diagnostic Code 5255 [femur, impairment of], malunion 
of the femur with slight knee or hip disability warrants a 10 
percent evaluation.  Malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation.  Malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation.  Fracture of surgical neck of the femur, 
with false joint or fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, weight 
bearing preserved with aid of brace warrants a 60 percent 
evaluation.  Fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture) warrants an 80 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2008).  

The Board observes in passing that the words such as 
"moderate " and "marked" are not defined in the VA Rating 
Schedule.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2008) below, provide the criteria for rating hip and 
thigh disabilities.  

Diagnostic Code 5250 requires ankylosis of the hip. Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86).  Favorable ankylosis of the hip in 
flexion at an angle between 20 degrees and 40 degrees with 
slight adduction and abduction warrant a 60 percent 
evaluation.  A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, 
with the foot not reaching the ground, and the necessity of 
crutches warrants a 90 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  

Normal range of motion of the hip is flexion from 0 to 125 
degrees and abduction from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  

As noted above, the 20 percent evaluation in effect reflects 
a determination of impairment (malunion) of the femur, with 
moderate knee or hip disability.  In this section, the Board 
is addressing the impairment due to hip disability.  Service 
connection has been separately granted for arthritis of the 
left knee.  A higher rating of 30 percent requires evidence 
of the functional equivalent of marked left hip disability; 
DeLuca.  However, neither the July 2005 nor the February 2008 
VA examination report shows that the  Veteran has marked 
impairment of the left hip, so as to warrant a higher rating 
under criteria of Diagnostic Code 5255.  Significantly, in 
July 2005, x-ray study of the left hip revealed a healed 
fracture of the femur, with no definite abnormality in the 
hip joint or pelvis.  As noted in the report of the most 
recent VA examination in February 2008, examination of the 
left femur was within normal limits; and, the left hip showed 
no edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement.  Again, x-ray study 
showed a well-healed fracture of the femur, and no 
abnormality of the left hip joint.  None of the clinical 
record shows evidence that would support a rating in excess 
of 20 percent under diagnostic criteria of Diagnostic Code 
5255.  There is no evidence of malunion of the femur with 
marked knee or hip disability so as to warrant a 30 percent 
rating; or evidence of fracture of the surgical neck, with 
false joint; or evidence of fracture of the shaft or 
anatomical neck with nonunion with or without loose motion, 
so as to meet other criteria for an increase under that code.  
Thus a higher rating for femur impairment under Diagnostic 
Code 5255 is not warranted.  

The Board has considered whether a higher rating is warranted 
under other diagnostic criteria assignable for hip and thigh 
disability.  However, there is no finding of limitation of 
motion of the left hip joint which would warrant a higher 
rating.  The Veteran is already assigned a rating of 20 
percent, which represents or exceeds the maximum schedular 
rating available for limitation of extension of the thigh (DC 
5251) and impairment of the thigh (DC 5253).  The evidence 
shows that the Veteran has flexion limited to 90 degrees in 
July 2005 and to 50 degrees in February 2008.  The ranges of 
motion found for the hip do not meet criteria required for an 
increase under Diagnostic Codes 5251, 5252, or 5253.  
Further, there is no credible evidence that any pain on use 
or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right thigh being limited in motion to the extent required 
for a higher rating under the DeLuca provisions.  Moreover, 
the examiner noted that the left hip joint is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
Veteran does not have ankylosis of the right hip or flail 
joint of the right hip so as to preclude consideration of 
Diagnostic Codes 5250 and 5254.  

The Board concludes that at this time there is not a lay or 
medical basis on which to conclude that there is functional 
loss due to pain associated with the left hip disability 
which is sufficient to warrant any additional rating for the 
service-connected disability.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  In this regard, the examiner at the most 
recent VA examination opined that, with respect to the Deluca 
decision, there was no decreased in range of motion or joint 
function additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use of any of the 
joints tested.  There was no evidence of incoordination, 
weakened movement or excessive fatigability of any of the 
joints tested.  There was no functional loss due to pain and 
the pain did not appear to be severe.  

The Board notes that the Veteran asserts that he has constant 
pain and weakness in the left hip; as a result, he has 
difficulty walking long distances and he occasionally 
experiences giving away of the left leg, which causes him to 
fall.  The Veteran's statements have been non-specific as to 
the degree of functional restriction of flexion or extension, 
and are less probative than the clinical findings of the 
examiner.  Significantly, in February 2008, the examiner 
stated that the left hip showed no signs of weakness, 
tenderness, redness, heat, subluxation or guarding of 
movements.  The examiner added that the joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Thus, while the Board has 
considered the Veteran's lay assertions, they do not outweigh 
the competent medical evidence of record.  

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's right and left hip 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of higher evaluation on 
an extraschedular basis.  See 38 C.F.R. § 3.321(b) (1).  The 
Board acknowledges that the Veteran has reported losing time 
from work as a result of his left hip pain.  However, there 
is no clinical evidence indicating that the disabilities have 
resulted in marked interference with employment, i.e., beyond 
that contemplated in schedular ratings.  Nor is there any 
evidence that those conditions have warranted frequent, or 
indeed, any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

A rating in excess of 10 percent for right hip bursitis is 
denied.  

A rating in excess of 20 percent for residuals of fracture of 
femur, left hip bursitis, is denied.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims of entitlement to service 
connection for a lung disorder and evaluation of degenerative 
disc disease of the lumbar spine.  Such development would 
ensure that the Veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007), and VA regulations implementing 
VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008), are met.  

A.  S/C-P/O resection of the right lung, status post lung 
cancer.

The Veteran essentially contends that he developed lung 
cancer as a result of his exposure to asbestos during his 
period of active duty in the U.S. Navy.  The Veteran noted 
that he stopped smoking 25 years prior to being diagnosed 
with lung cancer.  
Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
disease.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidance for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The Board notes that 
the aforementioned provisions of M21-1 have been rescinded 
and reissued, as amended, in a manual rewrite (MR) in 2005 
and 2006. See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection 
for Asbestos-Related Diseases," and Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos- 
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease.  M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases. The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9-b.  

The service records indicate that the Veteran served as a 
deck hand; he served aboard the USS Trathen, and the USS 
Bausell.  In a statement in support of claim (VA Form 21-
4138), dated in August 2005, the Veteran indicated that he 
served aboard 3 destroyers; during that time, he worked as a 
deck hand and in the boiler area of the ships.  The Veteran 
maintained that he was exposed to asbestos during his period 
of service aboard the ships.  The Veteran also submitted 
comments posted on the internet from individuals who served 
aboard the USS Bausell, indicating that they are currently 
undergoing treatment for cancers, which are only caused by 
exposure to asbestos.  

The Veteran's service personnel records do not specifically 
demonstrate that he was exposed to asbestos as part of his 
duties.  Given his shipboard duties in the Navy, however, the 
Board will address the Veteran's claim, for the limited 
purposes of this remand, as though, he may have had some 
asbestos exposure at that time.  

In a medical statement, dated in October 2005, Dr. Robert 
Cameron stated that the Veteran's lung cancer was caused by 
exposure to asbestos, as well as a history of cigarette 
smoking.  

In a medical statement from Dr. Gary M. Dosik, dated in 
November 2006, it was noted that the Veteran had a history of 
cigarette smoking, but he quit smoking approximately 25 years 
ago.  Dr. Dosik reported that the Veteran was diagnosed with 
lung cancer approximately 13 years ago and developed a second 
lung cancer approximately 3 years ago.  The Veteran indicated 
that, while in the Navy from 1958 to 1962, he was exposed to 
asbestos on the ship where he was stationed.  Dr. Dosik 
explained that asbestos has been shown to increase the risk 
of developing lung cancer.  Dr. Dosik stated that he told the 
Veteran that it was his belief that the asbestos exposure may 
have increased the chances of having developed the two 
episodes of lung cancer.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that the Veteran should be afforded a VA medical 
examination with a nexus opinion to determine whether his 
lung cancer is related to his military service, to include as 
due to asbestos exposure.  

B.  Evaluation of DDD, L1-L5.

The Veteran contends that his service-connected back disorder 
is more severe than currently rated, and warrants an 
increased disability rating.  In his substantive appeal, 
received in November 2006, the Veteran maintained that his 
back disorder had gotten worse.  He stated that poor gait had 
caused an aggravation of his back; as such, a rating in 
excess of 10 percent is warranted.  

Under current rating criteria, the Veteran's lumbar 
spondylosis and degenerative arthritis of multiple levels can 
be evaluated on the basis of its orthopedic and neurological 
manifestations.  General Rating Formula for Diseases and 
Injuries of the Spine, Note (1), 38 C.F.R. § 4.71a (2008).  

The Board notes that the Veteran was afforded a VA 
examination for evaluation of his low back disorder in July 
2005, approximately four years ago, in conjunction with his 
initial claim for service connection.  The evaluation, 
however, conducted at that time was very cursory and provided 
insufficient clinical information to properly evaluate the 
current degree of severity of the Veteran's now service-
connected degenerative disc disease of the lumbar spine.  The 
Board finds that the medical evidence currently of record 
does not include sufficient medical findings to resolve the 
claim for a higher rating for the claimed disability.  VA 
regulations provide that where "the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2008).  Under the circumstances, VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his low back 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should schedule the Veteran 
for a VA compensation examination to 
determine the existence and etiology of 
any respiratory disorder, including lung 
cancer.  The claims folder must be made 
available to the examiner in conjunction 
with the scheduled examination.  Based on 
a comprehensive review of the claims file 
and examination, the examiner must 
provide an opinion indicating whether it 
is at least as likely as not (50 percent 
or greater probability) that any 
respiratory disorder found, particularly 
lung cancer, is attributable to his 
service and any possible asbestos 
exposure therein, or, instead, more 
likely the result of pre and/or post 
service exposure.  The examiner should 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.  

2.  The Veteran should be afforded an 
appropriate VA compensation examination 
in order to determine the severity of the 
service-connected low back disability.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary 
tests and studies should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.  

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Finally, the examiner should provide an 
opinion as to the degree to which the 
Veteran's lumbar spine disorder 
interferes with his ability to secure and 
follow substantially gainful employment, 
with specific references to any tasks or 
activities precluded by the disorder.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claims in 
light of the additional evidence 
obtained.  If upon completion of the 
above action the claim remains denied, 
the case should be returned after 
compliance with appellate procedure.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the Veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


